Motion Granted; Appeal Dismissed and Memorandum Opinion filed May 17,
2016.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-16-00371-CV


                   WESLEE INVESTMENTS LP, Appellant

                                        V.

                     APACHE CORPORATION, Appellee

               On Appeal from County Civil Court at Law No. 1
                            Harris County, Texas
                      Trial Court Cause No. 1053949


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed November 9, 2015. On May 10,
2016, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted. Accordingly, the appeal is dismissed.

                                  PER CURIAM

Panel consists of Justices Busby, Donovan, and Wise.